DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
Response to Amendment
This Office Action is in Response to Applicant’s amendment filed 11/18/21. Claims 1, 2, 8, and 16 are amended, Claims 9, 11, and 20 are canceled or were previously canceled, Claims 3-4, 6, 10, 12, 13, and 17 were previously withdrawn, and Claims 23-25 are newly added. Therefore, Claims 1-8, 10, 12-19, 21-25 are currently pending of which Claims 3-4, 6, 10, 12-13, and 17 will remain withdrawn.
The Examiner notes that the Applicant has not marked Claim 4 as withdrawn within the Claims dated 11/18/21. Within page 3 of the Non-Final Rejection mailed 3/23/2021, the Examiner explained that Claim 4 is withdrawn because it does not correspond to the elected species shown in Figures 3 and 16. Claim 4 is withdrawn by examiner because it does not correspond to the elected species shown in Figures 3 and 16. Claim 4, recites “wherein inserting the bioresorbable implant comprises inserting the bioresorbable implant through a cannula under direct visualization”. Neither Figure 3 nor Figure 16 show this claim limitation. Similarly, the 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1, 5, 7, 16, and 18-19 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Medina et al. (US 2017/0056602) in view of Sidman (US 4,351,337).
Applicant’s arguments, see pages 12-14, filed 11/18/2021, with respect to the rejection(s) of claim(s) 8, 14-15, and 21-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sidman (US 4,351,337) and Medina et al. (US 2017/0056602).
Applicant’s arguments, see pages 14-15, filed 11/18/2021, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Medina et al. (US 2017/0056602) in view of Sidman (US 4,351,337) and Frigstad et al. (US 2014/0088347).
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 6 recites “a pharmaceutical composition loaded in a the wall”. The Examiner believes there was a typographical error in this limitation. The Examiner suggests amending out the word “a” from this limitation. 
Claim 16, line 12 recites “a release of the pharmaceutical composition filling the interior bore”. The Examiner suggests amending this to recite “a release of the pharmaceutical composition from [[filling]] the interior bore” such that the claim language is consistent with the language from the newly added claim 25. This amendment would also make the language consistent to the similar claim amendments made to claims 1 and 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidman (US 4,351,337).
With regards to claim 8, Sidman discloses (Figs. 6-7) a bioresorbable implant for use in a nasal region, (See Fig. 6 and Col. 12, lines 9-20 “a rod-shaped implant device”) comprising: 
a porous bioresorbable tube (25) defined by a wall (See at 25 in Fig. 6) formed from one or more porous bioresorbable polymers (See Col. 7, lines 3-14 “Poly-α-amino acids are synthetic polymers” and see Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”), the porous bioresorbable tube including pores (See Col. 12, lines 43-56 “a closed tube may exhibit a constant rate of drug release, primarily by diffusion” as the porous  and an interior bore (See at 28 in Fig. 7) that extends from a first end (See at 26 in Fig. 6) to a second end (See at 27 in Fig. 6), and
a pharmaceutical composition (28) loaded in the wall of the porous bioresorbable tube (See Col. 9, line 65 – Col. 10, line 14 “The quantity of the drug or drugs or of diagnostic agent incorporated into the poly-α-amino acid matrix…the drug to be delivered is distributed throughout the poly-α-amino acid serving as a matrix, the drug (or diagnostic agent) is blended with the polymeric matrix material and then the resulting physical mixture is fabricated into the desired structural shape” and Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”) and filling at least partially the interior bore of the porous bioresorbable tube (See Col. 12, lines 9-20 “Within the tube there is a core 28 which may be formed only of the one or more drugs to be delivered.”); and 
wherein a release rate of the pharmaceutical composition from the bioresorbable implant is determined by: 
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “polymer to be removed by biodegradation”), and
(ii) a release of the pharmaceutical composition from the interior bore: 
(a) via a degradation of the one or more porous bioresorbable polymers (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation”, Col. 10, line 62-Col. 11, line 9 “such biodegradation will expose a constantly decreasing surface area and hence will release the drug at a decreasing rate”, and see Col. 12, , and 
(b) through the pores of the porous bioresorbable tube (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “a closed tube may exhibit a constant rate of drug release, primarily by diffusion” wherein the release of the pharmaceutical composition from the interior bore is controlled via diffusion which must occur through pores).
With regards to claim 22, Sidman discloses the claimed invention of claim 8, and Sidman further discloses (Figs. 6-7) that the bioresorbable implant (See Fig. 6) includes a first cap (26) coupled to the first end (See first end of implant adjacent to 26) and/or a second cap (27) coupled to the second end (See second end of implant adjacent to 27).
With regards to claim 24, Sidman discloses the claimed invention of claim 8, and Sidman further discloses (Figs. 6-7) that the release of the pharmaceutical composition (28) loaded in the wall (See at 25 in Fig. 6) (See Col. 9, line 65 – Col. 10, line 14 “The quantity of the drug or drugs or of diagnostic agent incorporated into the poly-α-amino acid matrix…the drug to be delivered is distributed throughout the poly-α-amino acid serving as a matrix, the drug (or diagnostic agent) is blended with the polymeric matrix material and then the resulting physical mixture is fabricated into the desired structural shape” and Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”) of the porous bioresorbable tube (25) is faster than the release of the pharmaceutical composition from the interior bore (See at 28 in Fig. 6) (See Col. 12, lines 9-20 “Within the tube there is a core 28 which may be formed only of the one or more drugs to be delivered.” The release of the pharmaceutical composition loaded in the wall is faster than the release of the pharmaceutical composition from the interior bore .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 16, 18-19, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (US 2017/0056602; hereinafter “Medina”) in view of Sidman (US 4,351,337).
With regards to claim 1, Medina discloses (Figs. 2-4k) a method (See [0010] “method for sinus treatment”) of treating tissue (See abstract “turbinate mucosal tissue”) in a nasal cavity (turbinate mucosal tissue is located in the naval cavity), comprising: 
inserting (See [0028] “to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally”) a bioresorbable implant (232a) into a soft tissue (330) of the nasal cavity, wherein the bioresorbable implant comprises: 
a porous bioresorbable tube (See [0035] “The implant may be symmetrical or asymmetrical…they have generally cylindrical…shape” wherein the Examiner is interpreting cylindrical to be analogous to tube) defined by a wall (See Examiner annotated Fig. 4B below, hereinafter referred to as Fig. A below) formed from one or more porous bioresorbable polymers (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix)”), the porous bioresorbable tube including pores (See [0035] “several exemplary 

    PNG
    media_image1.png
    286
    328
    media_image1.png
    Greyscale

after inserting the bioresorbable implant into the soft tissue of the nasal cavity (See Fig. 3), releasing the pharmaceutical composition from the bioresorbable implant (See [0031] “drug elutes from the implant”), 
a pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix) with the drug dispersed therein or coated thereon”; Since the drug is dispersed into the biodegradable matrix which comprises the wall, the drug could be considered to be loaded in the wall of the porous bioresorbable tube);
wherein the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time (See [0031] “The biodegradation characteristics of the implant preferably are such that it remains at the implantation site for at least three days, for at least one week, or for at least two weeks…The drug elution characteristics of the implant preferably are such that the drug elutes from the implant for at least three days, for , the release rate is determined by: 
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix) with the drug dispersed therein or coated thereon. The biodegradation characteristics of the implant preferably are such that it remains in the implantation site for at least three days, for at least one week, or for at least two weeks.”; Since the drug is dispersed therein the biodegradable matrix which comprises the wall, the drug could be considered to be loaded in the wall of the porous bioresorbable tube. Therefore, the release rate is determined by to the biodegradation characteristics/rate of the biodegradable matrix which comprises the wall of the porous bioresorbable tube.) 
However, Medina is silent with regards to a porous bioresorbable tube including pores and an interior bore that extends from a first end to a second end, a pharmaceutical composition loaded in the wall of the porous bioresorbable tube and filling at least partially the interior bore of the porous bioresorbable tube; and 	
the release rate is determined by: 
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube, and
(ii) a release of the pharmaceutical composition from the interior bore: 
(a) via a degradation of the one or more porous bioresorbable polymers, and 
(b) through the pores of the porous bioresorbable tube.
a porous bioresorbable tube (25) defined by a wall (See at 25 in Fig. 6) formed from one or more porous bioresorbable polymers (See Col. 7, lines 3-14 “Poly-α-amino acids are synthetic polymers” and see Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”), the porous bioresorbable tube including pores (See Col. 12, lines 43-56 “a closed tube may exhibit a constant rate of drug release, primarily by diffusion” as the closed tube/porous bioresorbable tube diffuses a drug there must be pores along the closed tube/porous bioresorbable tube) and an interior bore (See at 28 in Fig. 7) that extends from a first end (See at 26 in Fig. 6) to a second end (See at 27 in Fig. 6), and
a pharmaceutical composition (28) loaded in the wall of the porous bioresorbable tube (See Col. 9, line 65 – Col. 10, line 14 “The quantity of the drug or drugs or of diagnostic agent incorporated into the poly-α-amino acid matrix…the drug to be delivered is distributed throughout the poly-α-amino acid serving as a matrix, the drug (or diagnostic agent) is blended with the polymeric matrix material and then the resulting physical mixture is fabricated into the desired structural shape” and Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”) and filling at least partially the interior bore of the porous bioresorbable tube (See Col. 12, lines 9-20 “Within the tube there is a core 28 which may be formed only of the one or more drugs to be delivered.”), wherein the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “polymer to be removed by biodegradation”), the release rate is determined by: 
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “polymer to be removed by biodegradation”), and
(ii) a release of the pharmaceutical composition from the interior bore: 
(a) via a degradation of the one or more porous bioresorbable polymers (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation”, Col. 10, line 62-Col. 11, line 9 “such biodegradation will expose a constantly decreasing surface area and hence will release the drug at a decreasing rate”, and see Col. 12, lines 43-56 “polymer to be removed by biodegradation” wherein the release of the pharmaceutical composition from the interior bore is controlled via the biodegradation of the polymers), and 
(b) through the pores of the porous bioresorbable tube (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “a closed tube may exhibit a constant rate of drug release, primarily by diffusion” wherein the release of the pharmaceutical composition from the interior bore is controlled via diffusion which must occur through pores)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of treating tissue in a nasal cavity of Medina with a teaching of Sidman such that the porous bioresorbable tube including pores and an interior bore that extends from a first end to a second end, a pharmaceutical composition loaded in the wall of the porous bioresorbable tube and filling at least partially the interior bore of the porous bioresorbable tube; and the release rate is determined by: (i) a release of the pharmaceutical 
	The method of Medina modified in view of Sidman will hereinafter be referred to as the method of Medina and Sidman.
With regards to claim 5, the method of Medina and Sidman teaches the claimed invention of claim 1, and Medina further teaches (Figs. 2-4k) that the bioresorbable implant (232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”), and wherein inserting (See [0028] “to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally”) the bioresorbable implant into the soft tissue comprises piercing and penetrating (See [0036] “stiff biodegradable matrix that will penetrate”) the soft tissue using the tip of the bioresorbable implant.
With regards to claim 7, the method of Medina and Sidman teaches the claimed invention of claim 1, and Medina further teaches that the pharmaceutical composition (See [0031] “drug”) comprises at least one of: 
one or more drugs (See [0033] “a variety of drugs”), or 
one or more therapeutic agents (See [0033] “other therapeutic agents”).
With regards to claim 16, Medina discloses (Figs. 2-4k) a system (100), comprising: 
a bioresorbable implant (232a) comprising: 
a porous bioresorbable tube (See [0035] “The implant may be symmetrical or asymmetrical…they have a generally cylindrical…shape” wherein the Examiner is interpreting cylindrical to be analogous to tube) defined by a wall (See Fig. A above) formed from one or more porous bioresorbable polymers (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix)”), the porous bioresorbable tube including pores (See [0035] “several exemplary implants with withdrawal-discouraging, mucosal tissue-engaging surface features. Features may include projections…recesses, (e.g., dimples, grooves or porosity)”); and 
a pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix) with the drug dispersed therein or coated thereon.” Since the drug is dispersed therein the biodegradable matrix, the drug could be considered to be loaded in the wall of the porous bioresorbable tube.),
wherein a release rate of the pharmaceutical composition from the porous bioresorbable tube is determined by: 
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See [0031] “the implant includes a biodegradable matrix (for example, a polymeric matrix) with the drug dispersed therein or coated thereon. The biodegradation characteristics of the implant preferably are such that it remains in the implantation site for at least three days, for at least one week, or for at least two weeks.”; Since the drug is dispersed therein the biodegradable matrix, the drug could be considered to be loaded in the wall of the porous bioresorbable tube. Next, the release rate is determined by to the degradation rate of the biodegradable matrix which comprises the wall of the porous bioresorbable tube.); and
a delivery device (300) configured to insert the bioresorbable implant in soft tissue (330) of a nasal cavity (See [0028] “pin 306 to force implant 232a or 232b through needle 216 and out of needle tip 218 so as to bury submucosally” wherein 330 refers to turbinate tissue which is located in the nasal cavity). 
Medina is silent with regards to the porous bioresorbable tube including pores and an interior bore that extends from a first end to a second end; and a pharmaceutical composition loaded in the wall of the porous bioresorbable tube and filling at least partially the interior bore of the porous bioresorbable tube, wherein a release rate of the pharmaceutical composition from the porous bioresorbable tube is determined by: 
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube; and
(ii) a release of the pharmaceutical composition filling the interior bore: 
(a) via a degradation of the one or more porous bioresorbable polymers, and 
(b) through the pores of the porous bioresorbable tube. 
Nonetheless, Sidman teaches (Figs. 6-7) a bioresorbable implant (See Fig. 6 and Col. 12, lines 9-20 “a rod-shaped implant device”) comprising: 
a porous bioresorbable tube (25) defined by a wall (See at 25 in Fig. 6) formed from one or more porous bioresorbable polymers (See Col. 7, lines 3-14 “Poly-α-amino acids are synthetic polymers” and see Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”), the porous bioresorbable tube including pores (See Col. 12, lines 43-56 “a closed tube may exhibit a constant rate of drug release, primarily by diffusion” as the porous bioresorbable tube diffuses a drug there must be pores along the porous bioresorbable tube) and an interior bore (See at 28 in Fig. 7) that extends from a first end (See at 26 in Fig. 6) to a second end (See at 27 in Fig. 6), and
a pharmaceutical composition (28) loaded in the wall of the porous bioresorbable tube (See Col. 9, line 65 – Col. 10, line 14 “The quantity of the drug or drugs or of diagnostic agent incorporated into the poly-α-amino acid matrix…the drug to be delivered is distributed throughout the poly-α-amino acid serving as a matrix, the drug (or diagnostic agent) is blended with the polymeric matrix material and then the resulting physical mixture is fabricated into the desired structural shape” and Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”) and filling at least partially the interior bore of the porous bioresorbable tube (See Col. 12, lines 9-20 “Within the tube there is a core 28 which may be formed only of the one or more drugs to be delivered.”); and 
wherein a release rate of the pharmaceutical composition from the porous bioresorbable tube is determined by:
(i) a release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “polymer to be removed by biodegradation”), and
(ii) a release of the pharmaceutical composition from the interior bore: 
(a) via a degradation of the one or more porous bioresorbable polymers (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation”, Col. 10, line 62-Col. 11, line 9 “such biodegradation will expose a constantly decreasing surface area and hence will release the drug at a decreasing rate”, and see Col. 12, lines 43-56 “polymer to be removed by biodegradation” wherein the release of the pharmaceutical composition from the interior bore is controlled via the biodegradation), and 
(b) through the pores of the porous bioresorbable tube (See abstract “The drug or diagnostic agent is released through one or both of two mechanisms: diffusion and biodegradation” and see Col. 12, lines 43-56 “a closed tube may exhibit a constant rate of drug release, primarily by diffusion” wherein the release of the pharmaceutical composition from the interior bore is controlled via diffusion which must occur through pores)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Medina with a teaching of Sidman such that the porous bioresorbable tube including pores and an interior bore that extends from a first end to a second end; and a pharmaceutical composition loaded in the wall of the porous 
The system of Medina modified in view of Sidman will hereinafter be referred to as the system of Medina and Sidman.
With regards to claim 18, the system of Medina and Sidman teaches the claimed invention of claim 16, Medina further teaches (Figs. 2-4k) that the delivery device (300) comprises an elongated shaft (306) having a distal end (See [0027] “the distal end of pin 306”) releasably coupled (the distal end of the elongated shaft and the proximal end of the implant are releasably coupled together because as insertion occurs the implant is buried into the target turbinate mucosal tissue while the distal end of the elongate shaft is not) to a proximal end of the bioresorbable implant (232a) (See [0027] “the distal end of pin 306 may contact the proximal end of such implant”).
With regards to claim 19, the system of Medina and Sidman teaches the claimed invention of claim 18, and Medina further teaches (Figs. 2-4K) that the bioresorbable implant (232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) configured to pierce and penetrate (See [0036] “stiff biodegradable matrix will penetrate”) the soft tissue (330).
With regards to claim 23, the method of Medina and Sidman teaches the claimed invention of claim 1, however Medina is silent with regards to the release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube is faster than the release of the pharmaceutical composition from the interior bore.
Nonetheless, Sidman further teaches (Figs. 6-7) the release of the pharmaceutical composition (28) loaded in the wall (See at 25 in Fig. 6) (See Col. 9, line 65 – Col. 10, line 14 “The quantity of the drug or drugs or of diagnostic agent incorporated into the poly-α-amino acid matrix…the drug to be delivered is distributed throughout the poly-α-amino acid serving as a matrix, the drug (or diagnostic agent) is blended with the polymeric matrix material and then the resulting physical mixture is fabricated into the desired structural shape” and Col. 12, lines 9-20 “a cylindrical casing 25 formed of a poly-α-amino acid”) of the porous bioresorbable tube (25) is faster than the release of the pharmaceutical composition from the interior bore (See at 28 in Fig. 6) (See Col. 12, lines 9-20 “Within the tube there is a core 28 which may be formed only of the one or more drugs to be delivered.”) (The release of the pharmaceutical composition .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Medina and Sidman with a further teaching of Sidman such that the release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube is faster than the release of the pharmaceutical composition from the interior bore. One of ordinary skill in the art would have been motivated to make this modification, as this closed tube modification allows the possibility of attaining drug loadings as high as 80%-90% by weight thus allowing a minimum overall size of depot and requiring a minimum amount of polymer to be removed by biodegradation. Another advantage lies in the fact that implant devices in the form of a closed tube may exhibit a constant rate of drug release, primarily by diffusion, and hence achieve a high utilization of the drug payload. Also, being of a rod-configuration, these closed tubes may be administered by trocar injection, thus eliminating any surgical procedure (See Col. 12, lines 43-56 of Sidman).
With regards to claim 25, the system of Medina and Sidman teaches the claimed invention of claim 16, and Medina is silent with regards to the release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube is faster than the release of the pharmaceutical composition from the interior bore.
Nonetheless, Sidman further teaches (Figs. 6-7) the release of the pharmaceutical composition (28) loaded in the wall (See at 25 in Fig. 6) (See Col. 9, line 65 – Col. 10, line 14  of the porous bioresorbable tube (25) is faster than the release of the pharmaceutical composition from the interior bore (See at 28 in Fig. 6) (See Col. 12, lines 9-20 “Within the tube there is a core 28 which may be formed only of the one or more drugs to be delivered.”) (The release of the pharmaceutical composition loaded in the wall is faster than the release of the pharmaceutical composition from the interior bore because the pharmaceutical composition loaded in the wall is released before the release of the pharmaceutical composition from the interior bore because the only way to release the pharmaceutical composition from the interior bore is by degrading the wall until the wall ruptures or opens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Medina and Sidman with a further teaching of Sidman such that the release of the pharmaceutical composition loaded in the wall of the porous bioresorbable tube is faster than the release of the pharmaceutical composition from the interior bore. One of ordinary skill in the art would have been motivated to make this modification, as this closed tube modification allows the possibility of attaining drug loadings as high as 80%-90% by weight thus allowing a minimum overall size of depot and requiring a minimum amount of polymer to be removed by biodegradation. Another advantage lies in the fact that implant devices in the form of a closed tube may exhibit a constant rate of drug release, primarily by diffusion, and hence achieve a high utilization of the drug payload. Also, being of a .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina and Sidman as applied to claim 1 above, and further in view of Frigstad et al. (US 2014/0088347; hereinafter “Frigstad”).
With regards to claim 2, the method of Medina and Sidman teaches the claimed invention of claim 1, and Medina further teaches the one or more biodegradable polymers (See [0031] “biodegradable matrix (for example, a polymeric matrix)”) comprise a plurality of different biodegradable polymers (See [0032] “exemplary matrix polymers” and “derivatives…of any of the foregoing, and mixtures of any of the foregoing”). 
However, Medina is silent with regards to explicitly teaching that the one or more biodegradable polymers comprises a plurality of different biodegradable polymers with different degradation rates such that releasing the pharmaceutical composition filling at least partially the interior bore comprises releasing the pharmaceutical composition filling at least partially the interior bore at a plurality of release rates, which are different from each other.
Nonetheless, Frigstad teaches that the one or more biodegradable polymers comprises a plurality of different biodegradable polymers with different degradation rates such that releasing the pharmaceutical composition filling at least partially the interior bore comprises releasing the pharmaceutical composition filling at least partially the interior bore at a plurality of release rates, which are different from each other (See [0034] “various embodiments of the invention can use copolymers and homopolymers to provide implants with portions having different rates of degradation”, [0038] “Faster degrading copolymers can be used .
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify method of Medina and Sidman with a teaching of Frigstad such that the one or more biodegradable polymers comprises a plurality of different biodegradable polymers with different degradation rates such that releasing the pharmaceutical composition filling at least partially the interior bore comprises releasing the pharmaceutical composition filling at least partially the interior bore at a plurality of release rates, which are different from each other. One of ordinary skill in the art would have been motivated to make this modification, in order to allow for tailoring of the times release of the agent (See [0035] of Frigstad).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidman in view of Medina.
With regards to claim 14, Sidman discloses the claimed invention of claim 8, however, Sidman is silent with regards to the bioresorbable implant comprises a tip having a pointed shape. 
Nonetheless, Medina teaches (Figs. 2-4k) that the bioresorbable implant (232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal comprises a tip (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”) having a pointed shape (See [0035] “sharpened (e.g. pointed)…proximal (insertion) end”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the bioresorbable implant of Sidman with a teaching of Medina such that the bioresorbable implant comprises a tip having a pointed shape. One of ordinary skill in the art would have been motivated to make this modification, in order to provide the implant with a withdrawal-discouraging feature such that the maximum force required to bury the implant submucosally in turbinate tissue is less than the maximum force required to remove the buried implant from such tissue (See [0035] of Medina).
With regards to claim 15, Sidman discloses the claimed invention of claim 8, however, Sidman is silent with regards to an end of the bioresorbable implant is flared.
Medina further teaches (Figs. 2-4k) that an end of the bioresorbable implant (232a) (See [0024] “Implants 232a and 232b have one or more implant withdrawal-discouraging, mucosal tissue-engaging surface features along their length as discussed in more detail below.” Medina further discusses the withdrawal-discouraging, mucosal tissue-engaging surface features in [0035]) is flared (See [0035] “The implant may…have…a chiseled (e.g., wedged-shape) proximal (insertion) end, and a similar or different distal end.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the bioresorbable implant of Sidman with a teaching of Medina such that an end of the bioresorbable implant is flared. One of ordinary skill in the art would have been motivated to make this modification, in order to provide the implant with a .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidman in view of Zilberman (US 2007/0134305).
With regards to claim 21, the implant of Sidman discloses the claimed invention of claim 8, however Sidman is silent with regards to the release of the pharmaceutical composition through the pores of the porous bioresorbable tube relates to at least one of a size or a quantity of the pores.
Nonetheless, Zilberman teaches (Fig. 1) that the release of the pharmaceutical composition through the pores (See Fig. 1 “pores”) of the porous bioresorbable tube (See Fig. 1) relates to at least one of a size (See [0194] “A release process of bioactive agents...be controlled by manipulating...the size and density of the pores”) or quantity of the pores (See [0194] “A release process of bioactive agents...be controlled by manipulating...the density of the pores”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the implant of Sidman in view of Zilberman such that the wall of the porous bioresorbable tube is configured to control a release rate of the pharmaceutical composition over time, the release rate relates to at least one of a degradation rate of the one or more porous bioresorbable polymers or a release of the pharmaceutical composition through the pores of the porous bioresorbable tube. One of ordinary skill in the art would have been motivated to make this modification, because a release process of the bioactive .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casas et al. (US 2010/0131043) see Figs. 4A-4B and [0040-0042].
Jelle et al. (US 2008/0081064) see Figs. 1A-2 and [0086] and [0150].
Zilberman (US 2012/0027833) See [0334] “A release process of bioactive agents…can therefore be controlled by manipulating the…size and density of the pores”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783